Title: To Thomas Jefferson from Patrick Gibson, 21 October 1808
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 21st. October 1808
                  
                  We hand you inclosed bill of Loading for 1200 bushels Coal by the Schr. Brothers Capn. S: Travers. Mr. Nicholson informs us he was obliged to ship that quantity, as he could not procure a smaller vessel and the Capn. refused to go unless he had a full load—we likewise send inclosed Mr Saml: McCraw’s receipt for the fifty dollars paid him—With respect we are 
                  Sir Your ob: Servts:
                  
                     Gibson & Jefferson 
                     
                  
               